On Rehearing.
PER CURIAM.
The last two paragraphs of our opinion in this case filed March 10, 1908, are stricken and withdrawn, and in lieu thereof the following is substituted:
On the trial in the court below the trial judge of his own motion gave a peremptory instruction to the jury to find in favor of the plaintiffs. This, under our view of the evidence and the legitimate conclusions to be drawn therefrom, was clearly erroneous. The case should have been submitted to the jury under instructions covering the legitimate presumptions which arise on the facts developed by the evidence and as outlined in this opinion.
The judgment of the Circuit Court is reversed and the cause is remanded, with instructions to award a new trial and thereafter proceed in accordance with law and the views herein expressed.
And as thus amended we are satisfied with our decision of the case. The petition for rehearing is denied.